Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 29, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  148687                                                                                                   Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 148687
                                                                    COA: 316045
                                                                    Macomb CC: 2011-000807-FH
  NICHOLAS TYRONE ANTHONY,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 17, 2013
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Macomb Circuit Court for further
  proceedings consistent with this order. Appointed counsel may file an application for
  leave to appeal the defendant’s January 5, 2012 plea-based conviction to the Court of
  Appeals, as well as any necessary or appropriate postconviction motions in the trial court,
  within six months of the date of this order. If a postconviction motion is filed in the trial
  court, counsel may file an application for leave to appeal to the Court of Appeals within
  six months of the order disposing of that motion. The defendant, through no fault of his
  own, was deprived of the opportunity to have appointed appellate counsel file a timely
  motion to withdraw the plea and application for leave to appeal, due to the trial court’s
  failure to timely respond to the defendant’s March 3, 2012 request for counsel pursuant to
  MCR 6.425(G)(1)(a); due to clerical errors in the April 24, 2012 order appointing
  appellate counsel; and/or due to appellate counsel’s oversights. See Halbert v Michigan,
  545 US 605; 125 S Ct 2582; 162 L Ed 2d 552 (2005); Roe v Flores-Ortega, 528 US 470,
  477; 120 S Ct 1029; 145 L Ed 2d 985 (2000); and Peguero v United States, 526 US 23,
  28; 119 S Ct 961; 143 L Ed 2d 18 (1999).

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 29, 2014
           s0721
                                                                               Clerk